FILED
                            NOT FOR PUBLICATION                                 APR 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50316

               Plaintiff - Appellee,              D.C. No. 2:07-cr-01172-DDP

  v.
                                                  MEMORANDUM *
APOLONIA RAMIREZ, a.k.a. Reina,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Apolonia Ramirez appeals from the district court’s judgment and challenges

the 87-month sentence imposed following her guilty-plea conviction for conspiracy

to possess with intent to distribute crack cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(B)(iii), 846. We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Ramirez contends that the district court gave insufficient weight to her post-

offense rehabilitation and thereby imposed a substantively unreasonable sentence.

The district court did not abuse its discretion in imposing Ramirez’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The court was aware of Ramirez’s

post-offense rehabilitation but found that the Guidelines adequately captured her

conduct. Ramirez’s sentence at the bottom of the advisory Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   11-50316